Citation Nr: 0404968	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's son may be recognized as a "helpless 
child" on the basis of permanent incapacity for self-support 
prior to attaining the age of 18.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to May 1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which determined the veteran's son was not entitled 
to recognition as a "helpless child" on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18. 


FINDINGS OF FACT

1.  The veteran's son was born in March 1980.

2.  The veteran's son suffered an aneurysm, the cause of his 
alleged physical incapacity for self-support, in September 
1998, after reaching the age of 18.


CONCLUSION OF LAW

The veteran's son may not be recognized as a "helpless child" 
on the basis of permanent incapacity for self-support prior 
to attaining the age of 18.  38 U.S.C.A. §§ 101(4)(A), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57(a), 3.159, 3.356 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died in January 2001 as a result of a service-
connected disability.  A February 2001 rating decision 
granted service connection for the cause of death and ruled 
that the appellant-his widow, was eligible for Dependency 
and Indemnity Compensation (DIC), specifically, Dependents' 
Education Assistance.  The appellant contends that she is 
entitled to additional DIC because their son is a "helpless 
child" under 38 U.S.C.A. § 101(4)(A) and 38 C.F.R. §§ 
3.57(a) (2003).

The child of a veteran is entitled to DIC when the veteran 
died as a result of a service-connected disability.  
38 U.S.C.A. §§ 1310, 1314 (West 2002).  "Child" is defined, 
as is relevant to this case, as an unmarried person who is 
the veteran's legitimate child and "(i) who is under the age 
of 18 years; or (ii) who, before reaching the age of 18 
years, became permanently incapable of self-support; or 
(iii) who, after reaching the age of 18 years and until 
completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction in 
an approved educational institution."  38 U.S.C.A. § 
101(4)(A) (West 2002); 38 C.F.R. § 3.57(a) (2003).

Moreover, 38 C.F.R. § 3.356(a) (2003), entitled, "Conditions 
which determine permanent incapacity for self-support," 
provides:  "A child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18."

There is no dispute in the present case that the evidence of 
record shows the appellant's son was born in March 1980.  He 
therefore reached the age of 18 in March 1998.  There is also 
no dispute that the evidence of record shows that the 
appellant's son suffered an aneurysm in September 1998.  It 
is this event that the appellant claims has rendered him 
helpless and thus covered under the above statutes and 
regulations.  Because the appellant's son attained the age of 
18 before he allegedly became permanently incapable of self-
support as a consequence of his aneurysm, he simply does not 
fall within the terms of the statutes and regulations 
allowing additional compensation for a helpless child.  See 
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

The Board notes, however, the existence of two other 
definitions of the word "child" in 38 U.S.C.A. § 101(4)(A) 
(West 2002) and 38 C.F.R. § 3.57 (a) (2003),
neither of which the appellant claimed that her son falls 
within.  As noted above, subdivision (i) of the statute and 
regulation define "child" as one who is under the age of 
18, a definition within which the appellant's son obviously 
does not fall.  Significantly, though, under subdivision 
(iii), a "child" is one who, after reaching the age of 18 
years and until completion of education or training (but not 
after reaching the age of 23 years) is pursuing a course of 
instruction in an approved educational institution."  
Although there is no contention that the appellant's son 
falls within this definition and there is no evidence that 
between the ages of 18 and 23 he underwent education or 
training, there is also no evidence definitively indicating 
that he was not undergoing such education or training at any 
time between the ages of 18 and 23.  Since the issue of 
whether appellant's son falls within the definition of 
"child" in subdivision (ii) is distinct from the issue of 
whether he falls within the definition in subdivision (iii), 
the latter issue is therefore referred to the RO for all 
appropriate development and consideration.  
Cf. Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. Cir. 1996) 
(newly diagnosed disorder cannot be treated as same claim, 
even if medically related to previously diagnosed disorder, 
when it has not been previously considered).

Procedural Due Process Considerations

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003), which essentially eliminate 
the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2003); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 11 (Jan. 13, 2004), the United States 
Court of Appeals for Veterans Claims (Court) revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that VCAA notice must be provided to a 
claimant before an initial unfavorable decision by the agency 
of original jurisdiction (AOJ) on the claim.  Id. at *24 - 
*29.  The Court also reiterated the required content of such 
notice, specifying that, in addition to the requirements 
listed in Charles and Quartuccio, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  Id. at *30 (quoting 
38 C.F.R. § 3.159(b)(1) (2003)).

In assessing VA compliance with the VCAA, the rule of 
prejudicial error must be taken into account.  See Pelegrini, 
at *28-29 (noting VA failure to demonstrate that lack of pre-
AOJ decision notice was not prejudicial to the appellant); 
Cf. 38 C.F.R. § 20.1102 (2003) (error or defect in decision 
by Board "which does not affect the merits of the issue or 
substantive right of the appellant will be considered 
harmless and not a basis for vacating or reversing such 
decision"); Conway v. Principi, 2004 U.S. App. LEXIS 115, *9 
- *13 (requiring Court to take due account of the rule of 
prejudicial error).

In this particular case, the RO sent a letter to the 
appellant in January 2002 in response to her claim-about a 
month after she had filed it and prior to any adjudicative, 
or any other, action on the RO's part.  In that letter, the 
RO listed 6 types of information the appellant should send to 
help it "determine if you have a helpless child."  The 
letter did not mention the VCAA, but the VCAA implementing 
regulations were listed in the December 2002 statement of the 
case (SOC).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) (noting Board's failure to discuss whether RO's 
decision and SOC satisfied VCAA requirements).  Moreover, 
there is no indication that there are any additional relevant 
records that must be obtained, especially in light of the 
fact that the only such additional records mentioned by the 
appellant in her August 2002 Statement in Support of Claim, 
VA Form 21-4138, those of the Pitt Memorial Hospital, were 
received.

Regardless of whether VA's timely and case-specific January 
2002 letter combined with the listing of the VCAA 
implementing regulations in the December 2002 SOC, as well as 
its receipt of all relevant records, were sufficient to 
comply with the VCAA notification and duty to assist 
requirements, any error in this regard must be deemed non-
prejudicial.  This is because, regardless of the sympathy one 
must feel for the appellant's unfortunate circumstances, the 
governing law is clear that she would only be entitled to the 
benefits sought if her son's incapacity had occurred before 
he attained the age of 18.  See Dobson, 4 Vet. App. at 445.  
This is not the case, as the uncontested evidence of record 
makes clear, and the appellant's claim must therefore be 
denied.




ORDER

The claim of entitlement to recognition of the appellant's 
son as a helpless child of the veteran is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



